
	
		I
		112th CONGRESS
		1st Session
		H. R. 2559
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Deutch (for
			 himself, Mr. Israel,
			 Mr. Smith of Washington,
			 Ms. Richardson,
			 Ms. Berkley,
			 Mr. Reyes,
			 Mr. Jackson of Illinois,
			 Mr. McGovern,
			 Ms. Wilson of Florida,
			 Mrs. Davis of California,
			 Mr. Engel,
			 Ms. Slaughter,
			 Ms. Hirono,
			 Mr. Hastings of Florida, and
			 Mr. Rooney) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements in the laws administered by the Secretary of Veterans Affairs
		  relating to homeless veterans, and for other purposes.
	
	
		IHOMELESS VETERANS
			 MATTERS
			101.Short titleThis Act may be cited as the
			 Helping Homeless Heroes Act of
			 2011.
			102.Enhancement of
			 comprehensive service programs
				(a)Enhancement of
			 grantsSection 2011 of title 38, United States Code, is
			 amended—
					(1)in subsection
			 (b)(1)(A), by striking expansion, remodeling, or alteration of existing
			 facilities, or acquisition of facilities, and inserting new
			 construction of facilities, expansion, remodeling, or alteration of existing
			 facilities, or acquisition of facilities; and
					(2)in subsection
			 (c)—
						(A)in the first
			 sentence, by striking A grant and inserting (1) A
			 grant;
						(B)in the second
			 sentence of paragraph (1), as designated by subparagraph (A), by striking
			 The amount and inserting the following:
							
								(2)The
				amount
								;
				and
						(C)by adding at the
			 end the following new paragraph:
							
								(3)(A)The Secretary may not
				deny an application from an entity that seeks a grant under this section to
				carry out a project described in subsection (b)(1)(A) solely on the basis that
				the entity proposes to use funding from other private or public sources, if the
				entity demonstrates that a private nonprofit organization will provide
				oversight and site control for the project.
									(B)In this paragraph,
				the term private nonprofit organization means the
				following:
										(i)An
				incorporated private institution, organization, or foundation—
											(I)that has received,
				or has temporary clearance to receive, tax-exempt status under paragraph (2),
				(3), or (19) of section 501(c) of the Internal Revenue Code of 1986;
											(II)for which no part
				of the net earnings of the institution, organization, or foundation inures to
				the benefit of any member, founder, or contributor of the institution,
				organization, or foundation; and
											(III)that the
				Secretary determines is financially responsible.
											(ii)A
				for-profit limited partnership or limited liability company, the sole general
				partner or manager of which is an organization that is described by subclauses
				(I) through (III) of clause (i).
										(iii)A corporation
				wholly owned and controlled by an organization that is described by subclauses
				(I) through (III) of clause
				(i).
										.
						(b)Grant and per
			 diem payments
					(1)Study and
			 development of fiscal controls and payment methodNot later than
			 one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall—
						(A)complete a study
			 of all matters relating to the method used by the Secretary to make per diem
			 payments under section 2012(a) of title 38, United States Code; and
						(B)develop an
			 improved method for adequately reimbursing recipients of grants under section
			 2011 of such title for services furnished to homeless veterans.
						(2)ConsiderationIn
			 developing the method required by paragraph (1)(B), the Secretary may consider
			 payments and grants received by recipients of grants described in such
			 paragraph from other departments and agencies of Federal and local governments
			 and from private entities.
					(3)ReportNot
			 later than one year after the date of the enactment of this Act, the Secretary
			 shall submit to Congress a report on—
						(A)the findings of
			 the Secretary with respect to the study required by subparagraph (A) of
			 paragraph (1);
						(B)the method
			 developed under subparagraph (B) of such paragraph; and
						(C)any
			 recommendations of the Secretary for revising the method described in
			 subparagraph (A) of such paragraph and any legislative action the Secretary
			 considers necessary to implement such method.
						(c)Authorization of
			 appropriationsSection 2013 of such title is amended by striking
			 subchapter and all that follows through the period and inserting
			 the following: “subchapter amounts as follows:
					
						(1)$150,000,000 for
				each of fiscal years 2007 through 2009.
						(2)$175,100,000 for
				fiscal year 2010.
						(3)$217,700,000 for
				fiscal year 2011.
						(4)$250,000,000 for
				fiscal year 2012.
						(5)$150,000,000 for
				fiscal year 2013 and each fiscal year
				thereafter.
						.
				103.Modification of
			 grant program for homeless veterans with special needs
				(a)Inclusion of
			 entities eligible for comprehensive service program grants and per diem
			 payments for services to homeless veteransSubsection (a) of
			 section 2061 of such title is amended—
					(1)by striking
			 to grant and per diem providers and inserting to entities
			 eligible for grants and per diem payments under sections 2011 and 2012 of this
			 title; and
					(2)by striking
			 by those facilities and providers and inserting by those
			 facilities and entities.
					(b)Inclusion of
			 male homeless veterans with minor dependentsSubsection (b) of
			 such section is amended—
					(1)in paragraph (1),
			 by striking , including women who have care of minor
			 dependents;
					(2)in paragraph (3),
			 by striking or;
					(3)in paragraph (4),
			 by striking the period at the end and inserting ; or; and
					(4)by adding at the
			 end the following new paragraph:
						
							(5)individuals who
				have care of minor
				dependents.
							.
					(c)Authorization of
			 provision of services to dependentsSuch section is further
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d); and
					(2)by inserting after
			 subsection (b) the following new subsection (c):
						
							(c)Provision of
				services to dependentsA recipient of a grant under subsection
				(a) may use amounts under the grant to provide services directly to a dependent
				of a homeless veteran with special needs who is under the care of such homeless
				veteran while such homeless veteran receives services from the grant recipient
				under this
				section.
							.
					104.Modification of
			 authority for provision of treatment and rehabilitation to certain veterans to
			 include provision of treatment and rehabilitation to homeless veterans who are
			 not seriously mentally illSection 2031(a) of such title is amended in
			 the matter before paragraph (1) by striking , including and
			 inserting and to.
			105.Plan to end
			 veteran homelessness
				(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 comprehensive plan to end homelessness among veterans.
				(b)ElementsThe
			 plan required by subsection (a) shall include the following:
					(1)An analysis of
			 programs of the Department of Veterans Affairs and other departments and
			 agencies of the Federal Government that are designed to prevent homelessness
			 among veterans and assist veterans who are homeless.
					(2)An evaluation of
			 whether and how coordination between the programs described in paragraph (1)
			 would contribute to ending homelessness among veterans.
					(3)Recommendations
			 for improving the programs described in paragraph (1), enhancing coordination
			 between such programs, or eliminating programs that are no longer
			 effective.
					(4)Recommendations
			 for new programs to prevent and end homelessness among veterans, including an
			 estimate of the cost of such programs.
					(5)A
			 timeline for implementing the plan, including milestones to track the
			 implementation of the plan.
					(6)Benchmarks to
			 measure the effectiveness of the plan and the efforts of the Secretary to
			 implement the plan.
					(7)Such other matters
			 as the Secretary considers necessary.
					(c)Consideration of
			 veterans located in rural areasThe analysis, evaluation, and
			 recommendations included in the report required by subsection (a) shall include
			 consideration of the circumstances and requirements that are unique to veterans
			 located in rural areas.
				106.Extension of
			 certain authorities relating to homeless veterans
				(a)Health care for
			 homeless veteransSection 2031(b) of title 38, United States
			 Code, is amended by striking December 31, 2011 and inserting
			 December 31, 2012.
				(b)Centers for
			 provision of comprehensive services to homeless veteransSection
			 2033(d) of such title is amended by striking December 31, 2011
			 and inserting December 31, 2014.
				(c)Property
			 transfers for housing assistance for homeless veteransSection
			 2041(c) of such title is amended by striking December 31, 2011
			 and inserting December 31, 2014.
				(d)Advisory
			 committee on homeless veteransSection 2066(d) of such title is
			 amended by striking December 30, 2011 and inserting
			 December 30, 2013.
				107.Reauthorization
			 of appropriations for homeless veterans reintegration programSection 2021(e)(1) of such title is amended
			 adding at the end the following new subparagraph:
				
					(G)$50,000,000 for fiscal year
				2012.
					.
			108.Reauthorization
			 of appropriations for financial assistance for supportive services for very
			 low-income veteran families in permanent housing
				(a)In
			 generalSection 2044(e) of such title is amended—
					(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
						
							(D)$100,000,000 for
				fiscal year 2012.
							;
				and
					(2)in paragraph (3),
			 by striking 2011 and inserting 2012.
					(b)Technical
			 amendmentParagraph (1) of such subsection is further amended by
			 striking carry out subsection (a), (b), and (c) and inserting
			 carry out subsections (a), (b), and (c).
				109.Reauthorization
			 of appropriations for grant program for homeless veterans with special
			 needsSection 2061(c)(1) of
			 such title is amended by striking 2011 and inserting
			 2013.
			
